Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of International Game Technology (Company) on Form 10-K for the period ended October 1, 2011 (presented as September 30, 2011) as filed with the Securities and Exchange Commission on the date hereof (Report), I, Patrick W. Cavanaugh, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (i) the Report fully complies with the requirements of Section 13(a) and 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 29, 2011 /s/ Patrick W. Cavanaugh Patrick W. Cavanaugh Chief Financial Officer
